Third District Court of Appeal
                               State of Florida

                          Opinion filed May 26, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0830
                        Lower Tribunal No. 15-9106
                           ________________


                   Preserve Grove Isle, LLC, etc.,
                                  Appellant,

                                     vs.

          Grove Isle Yacht & Tennis Club, LLC, et al.,
                                 Appellees.



    An Appeal from the Circuit Court for Miami-Dade County, Michael A.
Hanzman, Judge.

     Law Offices of Alan Goldfarb, P.A., and Alan Goldfarb and David C.
Appleby, for appellant.

     White & Case LLP, and Raoul G. Cantero, Maria Beguiristain and
Veronica Gordon; Shubin & Bass, P.A., and John K. Shubin and Juan J.
Farach; Weiss Serota Helfman Cole & Bierman, P.L., and Joseph H.
Serota and Laura K. Wendell, for appellees.


Before FERNANDEZ, HENDON and BOKOR, JJ.
     PER CURIAM.

     Affirmed. Woodside Vill. Condo. Ass’n v. Jahren, 806 So. 2d 452,

460 (Fla. 2002) (“when an amendment has been passed by an

association’s membership it would presume the restriction is valid and

uphold it unless it was shown that the restriction was arbitrary, against

public policy, or in violation of some fundamental constitutional right”);

Grove Isle Ass’n v. Grove Isle Assocs., 137 So. 3d 1081, 1091 (Fla. 3d

DCA 2014) (citing Woodside Vill. Condo. Ass’n).




                                    2